UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2475


MCE AUTOMOTIVE, INC., d/b/a      Toyota    of   Greer;     MCE   CARS,
INC., d/b/a Kia of Greer,

                Plaintiffs – Appellants,

          v.

NATIONAL CASUALTY CO.; SUSAN          WETHERALD, as Permanent
Guardian and Conservator for          Patricia A. Kaufman, a
vulnerable adult,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:11-cv-01245-TMC)


Submitted:   June 7, 2013                       Decided:    July 25, 2013


Before WYNN and    DIAZ,    Circuit   Judges,    and   HAMILTON,    Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert M. Frey, BUTLER, SNOW, O'MARA, STEVENS & CANNADA, PLLC,
Ridgeland, Mississippi, for Appellants. John R. Murphy, Timothy
J. Newton, MURPHY GRANTLAND, P.A., Columbia, South Carolina, for
Appellee National Casualty Company.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            This action stems from an underlying South Carolina

state     suit     brought    by        Susan       Wetherald       against        Plaintiffs-

Appellants        MCE      Automotive,             Inc.,      and      MCE       Cars,      Inc.

(collectively, “MCE”).            Ms. Wetherald, as permanent guardian and

conservator       of     Patricia       A.    Kaufman,        alleges        that    MCE    took

advantage     of       Kaufman,     a     vulnerable          adult,       by    selling    her

thirteen     cars       between     July        2,    2007,     and        March    9,     2009.

Wetherald’s       original       complaint          alleged    six     causes       of   action

against     MCE:        exploitation          of     a      vulnerable          adult,     civil

conspiracy,        conversion,          illegal       and     unenforceable          contract,

unfair trade practices, and negligence.

            At     the    time    of     the       sales,     MCE    had     four    liability

insurance     policies       with       Defendant-Appellee             National      Casualty

Company    (“National”):          Commercial          General       Liability       coverage,

Garage Liability coverage, Statute and Title Error and Omissions

coverage, and Customer Complaint coverage.                          After the underlying

action was filed, MCE gave notice of the suit to National, who

denied    coverage.          When       MCE     contested       the     denial,       National

explained        that    Wetherald’s          complaint        did     not       present    any

possibility of recovery of damages due to “bodily injury” or

“property damage.”           MCE then filed this action in the District

of South Carolina, alleging bad faith and breach of contract

claims against National.

                                                2
            Both parties moved for summary judgment.                The district

court denied MCE’s motion and granted National’s motion. The

court held that none of the claims alleged in the complaint gave

rise to a duty to defend.          According to the court, none of MCE’s

policies    with    National     provided   coverage    for   the    intentional

allegations in the original complaint.                 Moreover, even though

Wetherald had stated a cause of action for negligence, the court

held that the factual allegations in the complaint constituted

intentional and deliberate acts that could not be construed as

accidental in nature.            J.A. 1166.      The court explained that

“[w]hile South Carolina law allows alternative pleading, a party

cannot     invoke    coverage      by   couching    intentional          acts   in

negligence terms.”          Mfrs. & Merchant Mut. Ins. Co. v. Harvey,

498 S.E.2d 222, 227 (S.C. Ct. App. 1998).

            After the district court issued its order, MCE moved

for   leave    to    file    a    supplemental     complaint,       or    in    the

alternative, to alter or amend the judgment.                  In addition to

requesting reconsideration of the district court’s order, MCE

noted that Wetherald had moved to amend her complaint in the

underlying proceeding.           According to MCE, the amended complaint

would create a duty to defend.              The court denied MCE’s motion,




                                        3
noting that Wetherald’s motion had not yet been granted. *                         MCE

appealed.

            We    have    thoroughly      reviewed       the     record    and    the

district    court’s      orders     and       discern    no     reversible      error.

Accordingly, we affirm on the reasoning of the district court.

See MCE Automotive, Inc., et al. v. National Casualty Co., et

al., No. 6:11-1245-TMC (D.S.C. Sept. 28, 2012 & Nov. 27, 2012).

We   dispense    with    oral   argument       because    the    facts    and    legal

contentions      are   adequately    presented      in    the    materials      before

this court, and argument would not aid the decisional process.



                                                                             AFFIRMED




      *
       After the court denied MCE’s motion, Wetherald was granted
leave to amend her complaint in the underlying proceeding.
National, apparently concluding that the amended complaint
sufficiently alleged facts supporting a cause for negligence,
then undertook MCE’s defense in the suit.        In its response
brief, however, National contends that the amended complaint
does not give rise to a duty to defend. See Appellee’s Br. at
14, 23, 29-30.     Because the district court did not decide
whether National has a duty to defend MCE against the
allegations in the amended complaint, that issue is not properly
before us.



                                          4